Filed pursuant to Rule 433 Dated April 24, 2007 Relating to Pricing Supplement No. 274dated April 24, 2007 to Registration Statement No. 333-131266 Global Medium-Term Notes, Series F Fixed Rate Senior Notes Due 2017 Issuer: Morgan Stanley Principal Amount: $2,000,000,000 Maturity Date: April 27, 2017 Trade Date: April 24, 2007 Original Issue Date (Settlement): April 27, 2007 Interest Accrual Date: April 27, 2007 Issue Price (Price to Public): 99.697% Agents’ Commission: 0.45% All-in Price: 99.247% Net Proceeds to Issuer: $1,984,940,000 Interest Rate: 5.55% per annum Interest Payment Period: Semi-annual Interest Payment Dates: Each April 27 and October 27, commencing October 27, 2007 Day Count Convention: 30/360 Optional Make-Whole Redemption: Yes (treasury spread: plus 15 basis points) Specified Currency: U.S. Dollars (“$”) Minimum Denomination: $100,000 and integral multiples of $1,000 in excess thereof Business Day: New York CUSIP: 617446 H51 ISIN: US617446 H515 Issuer Ratings: Aa3 / A+ / AA- Agents: Morgan Stanley & Co. Incorporated and such other agents as shall be named in the above-referenced Pricing Supplement Global Settlement: Through The Depository Trust Company, Euroclear or Clearstream, Luxembourg The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offerings will arrange to send you the prospectus if you request it by calling toll free 1-866-718-1649. Prospectus Supplement Dated January 25, 2006 Prospectus Dated January 25, 2006
